Citation Nr: 0116918	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  00-15 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for a left ankle 
disability.


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1989 to 
January 2000.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a December 1999 rating decision rendered by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran claims for service connection has been developed.

2.  There is no competent evidence that the veteran has a 
current right ankle disability. 

3.  There is no competent evidence that the veteran has a 
current left ankle disability.


CONCLUSIONS OF LAW

1.  A right ankle disability is not shown to have incurred in 
or been aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1110, 1111 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303, 3.304 (2000).

2.  A left ankle disability is not shown to have incurred in 
or been aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1110, 1111 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303, 3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) on this claim. McQueen v. 
Principi, No. 96-403 (U.S. Vet. App. Mar. 13, 2001) (per 
curiam).  The law provides that VA has a duty to assist 
veterans and other claimants in developing their claims for 
VA benefits.  The Board notes that the veteran's application 
for the benefits at issue is complete. 

The duty to assist also requires VA to make "reasonable 
efforts to obtain relevant records (including private 
records)."  VCAA § 3(a), at 2097-98 (to be codified at 
38 U.S.C. § 5103A).  VA is under an affirmative duty to 
obtain a claimant's pertinent service records.  The veteran's 
service medical records are associated with the claims 
folder.  Accordingly, the Board finds that the duty to assist 
the veteran in obtaining service medical records is 
satisfied.  

The duty to assist also requires that VA obtain all pertinent 
VA treatment records and other relevant medical evidence 
referenced by the veteran.  As the veteran has not 
referenced, nor does the evidence show, the existence of any 
additional medical evidence that is not presently associated 
with the claims folder, VA's duty to assist the claimant in 
this regard is satisfied.  See VCAA § 3(a), at 2097-98 (to be 
codified at 38 U.S.C. § 5103A).  The veteran has been 
examined by VA in conjunction with these claims.  
Accordingly, this aspect of the "duty to assist" is 
satisfied.  

The VCAA also provides that upon receipt of an application 
for VA benefits, VA shall notify the claimant and his 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim.  Id.  In the present case, the 
veteran was notified in the February 2000 rating action and 
the March 2000 Statement of the Case, that her claims were 
being denied as the evidence did not show that she currently 
had the disabilities for which she was seeking service 
connection.  Accordingly, the Board finds that the duty to 
inform the veteran of required evidence to substantiate his 
claim has been satisfied. See VCAA § 3(a), at 2096-97 (to be 
codified at 38 U.S.C. § 5103(a)).  

The RO has completed all development of this claim that is 
possible without further input by the veteran.  The veteran 
has been duly notified of what is needed to establish 
entitlement to the benefit sought, what the VA has done 
and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
veteran's claim, have been satisfied, and that returning the 
case to the RO to consider the requirements of VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review.  There is no reasonable possibility that 
readjudication of the claim by the RO would produce a 
different result. 

I.  Evidentiary Background

The veteran's service medical records include a December 1991 
radiologic consultation report.  This report indicates that 
the veteran presented with complaint of a 2-day history of 
ankle pain.  This pain began following a severe inversion 
injury several months prior to date of the report.  

An undated outpatient service medical record shows that the 
veteran presented with complaints of bilateral ankle pain 
with duration of one week.  She indicated that she had 
experienced problems with her ankle for approximately one 
year and that her problems come and go.  The veteran did not 
complain of radiating pain.  The examiner noted that both 
ankles displayed full range of motion and were 
neurovascularly intact.  There was no swelling and she had a 
negative drawer sign.  Assessment was over use syndrome.  The 
veteran was prescribed Motrin and advised to return to the 
clinic as needed.  

Service medical records dated in June 1997 show that the 
veteran complained of right ankle pain.  She also complained 
of her ankle locking up.  She reported that she had been 
experiencing the same symptoms over the past 6 years after 
twisting while running in sand.  She reported occasional 
swelling with resolution over that time.  She stated that she 
did fine at moderate paces but her symptoms increased if her 
pace or distance increased.  Assessment was right ankle 
instability.  

In August 1997, the veteran received physical therapy for 
chronic right ankle instability.  The treatment record 
indicates that she reported a decrease in symptoms overall 
with an increase in symptoms during running.  She denied 
swelling.  Strength was 5/5 with normal active range of 
motion.  The veteran was given a prescription for a lace-up 
ankle brace and was advised to continue with a home exercise 
program.  

An April 1998 outpatient service medical record shows that 
the veteran presented with complaints of pain in her left 
heel with duration of 4 days.  She stated that she had 
injured her left ankle 4 months prior to this treatment and 
that she had developed ankle pain after a road march 7 days 
before this treatment.  Pertinent diagnosis was plantar 
fasciitis.  

In October 1999, the veteran was afforded an examination in 
conjunction with her pending release from active duty.  On an 
October 1999 report of medical history she noted that a 
history of swollen or painful joints.  She indicated that she 
had sprained her right ankle in January 1991 during training 
in the Persian Gulf and she had sprained her left ankle in 
December 1997 during physical training.  She reported 
receiving physical therapy for her right ankle sprain.  

In October 1999, the veteran was afforded a VA examination in 
conjunction with her claim for service connection.  She 
stated that she had twisted her right ankle while on duty in 
Saudi Arabia in 1991.  She also stated that she had twisted 
her left ankle in 1997.  She reported that she received 
physical therapy to treat both ankles and that she responded 
well to this treatment.  However, she indicated that 
following a recent transfer to Ft. Drum, she noted that her 
right and left ankles gave her quite a bit of tenderness, 
especially the right ankle.  She denied any swelling and was 
not taking any prescription medication for her ankles.  
Examination revealed that both ankles had plantar flexion 
from 0 to 45 degrees and dorsiflexion from 0 to 20 degrees.  
There was no varu or valgus angulation of the os calcis in 
relationship to the longitudinal axis of the tibula-fibula on 
the right or the left.  Other than swelling of the right 
patella and a small area of skin rash on the right elbow, the 
examiner could not find any physical abnormalities.  

An October 1999 x-ray report indicates that her left ankle 
was within normal limits with no evidence of fracture, 
dislocation, or destructive lesions.  The soft tissues 
appeared normal.  Similarly, an x-ray report of her right 
ankle was also within normal limits with no evidence of 
fracture, dislocation, or destructive bony lesions.  
Additionally, soft tissues appeared normal.  

II.  Analysis

The veteran contends that she developed a right ankle 
disability and a left ankle disability as a result of her 
active military service.  After a review of the evidence, the 
Board finds that her contentions are not supported by the 
evidence.  According her claims fail. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.304, 3.305 (2000).  The Board 
concludes that medical evidence is needed to lend plausible 
support for the issue presented by this case because it 
involves a question of medical fact requiring medical 
knowledge or training for its resolution.  Caluza v. Brown, 7 
Vet.App. 498, 506 (1995); see also Layno v. Brown, 6 
Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1992).

In order to establish service connection for a particular 
disability, the evidence must show that the disability is 
currently manifest.  Brammer v. Derwinski, 3Vet. App. 223, 
225 (1992) (Congress specifically limits entitlement for 
service-connected disease or injury to case where such 
incidents have resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of present disability there 
can be no valid claim.)  

While the veteran contends that she currently has a right 
ankle disability and a left ankle disability that resulted 
from inservice injury, she has presented no clinical evidence 
or opinion indicating that she currently has either ankle 
disability.  On the contrary, her service separation 
examination along with her recent VA examination are negative 
for any right or left ankle disability.  She is competent to 
report her symptoms; however, in the absence of evidence 
indicating that she has the medical knowledge or training 
requisite for the rendering of clinical opinions, the Board 
must find that the veteran's contentions with regard to the 
presence of a current right and/or left ankle leg disability 
to be of no probative value.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).

Since, as set forth above, service connection cannot be 
granted for a disease or disability that is not currently 
manifested, the Board must find that the preponderance of the 
evidence is against the veteran's claims for service 
connection for a right ankle disability and a left ankle 
disability.  Accordingly, her claims for service connection 
are denied.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.305.

The Board must point out that the veteran is free to submit 
new and material evidence, and reopen his claim for service 
connection, at any time.


ORDER

Service connection for a right ankle disability is denied.  
Service connection for a left ankle disability is denied. 




		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals


 



